CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into as of this
1st day of January, 2009, between Tara Minerals Corp. a Nevada corporation (the
"Company"), and  Sudhir Khanna, an individual (the "Consultant"), who is located
at 2388 Meadowridge Drive, Oakville, Ontario, L6H 7P9.




 

RECITALS




WHEREAS, the Consultant is desirous of being employed by the Company; and




WHEREAS, the Company has agreed with the Consultant upon the terms and
conditions set forth in this Agreement.




NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Consultant do hereby agree as follows:




1. Recitals.  The above recitals are true, correct, and are herein incorporated
by reference.




2. Employment.   The Company hereby employs the Consultant in the capacity of
Corporate Development for Tara Minerals Corp. and the Consultant hereby accepts
such employment, upon the terms and conditions hereinafter set forth.




3. Duties During Consulting Period.  During the "Term" (including any renewals
thereof) as defined in Section 5 of this Agreement, the Consultant shall:




A. Diligently devote the Consultant's time and efforts to the business and
affairs of the Company.  The Consultant shall have such duties and powers that
are commensurate and consistent with those of a Corporate Developer, subject to
the authority and directions of the Company's Board of Directors; and




              

B. Manage the operation of the Tara Minerals Corp. web site; and




C. Devote attention and render services to the Company and shall be employed by
the Company according to the terms and conditions of this Agreement.




4. Compensation and Benefits




A. Salary.  The Consultant shall be paid a base salary (the "Base Salary"),
payable monthly, in arrears, at an annual rate of Thirty Thousand Dollars (US
$24,000.00) per year or US $2,000.00 per month.








1







--------------------------------------------------------------------------------

B. Other Costs.  The Consultant may have costs associated with work as needed
and requested by the Company in writing.  All approved costs will be covered and
paid by the Company upon invoice by the Consultant.




C. Bonus.  The Consultant shall be entitled to receive a bonus ("Bonus") for
each fiscal year during the Term in the amount as to be determined by the
Company’s Board of Directors. These shares shall be issued under Rule 144 and
bear a restrictive legend.




5. Term.   The term of employment hereunder will commence on the Effective Date
and end on December 31, 2009 (the “Term"), unless terminated pursuant to Section
6, of this Agreement, provided that the Consultant and the Company may, upon
mutual written consent, renew this Agreement for such duration as may be
mutually agreed upon by the parties ("Renewal Term"). For purposes of this
Agreement, “Effective Date” shall mean January 1, 2009.




6. Consequences of Termination of Employment.  




A. Termination by the Company for Cause




(1)

Nothing herein shall prevent the Company from terminating employment for "Cause"
as hereinafter defined.  The Consultant shall continue to receive salary only
for the period ending with the date of such termination as provided in this
Section 6A.  Any rights and benefits the Consultant may have in respect of any
other compensation shall be determined in accordance with the terms of such
other compensation arrangements or such plans or programs.




(2)

“Cause” shall mean:




(a)

committing or participating in an act of fraud, gross neglect, intentional
misrepresentation, or embezzlement against the Company; or

(b)

committing or participating in any other wanton or willful act against the
Company, monetarily or otherwise.




(3)

Notwithstanding anything else contained in this Agreement, this Agreement will
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to the Consultant a notice of termination stating that the
Consultant committed one of the types of conduct set forth in this Section 6A.  




B. Voluntary Termination.   In the event the Consultant terminates the
Consultant's employment on the Consultant's own volition (prior to the
expiration of the Term or Renewal Term of this Agreement, including any renewals
thereof), such termination shall constitute a voluntary termination and in such
event the Consultant shall be limited to compensation received.











2







--------------------------------------------------------------------------------

7. Non-Disclosure of Confidential Information.




A. Consultant acknowledges that the Company's trade secrets, private or secret
processes, as they exist from time to time, business records and plans,
inventions, acquisition strategy, price structure and pricing, discounts, costs,
computer programs and listings, source code and/or subject code, copyright,
trademark, proprietary information, formulae, protocols, forms, procedures,
methods for operating the Company's business, credit and financial data
concerning the Company's clients, sales presentations, revenues, acquisitions,
practices and plans and information which is embodied in written or otherwise
recorded form, and other information of a confidential nature not known publicly
or by other companies selling to the same markets (collectively, the
"Confidential Information") are valuable, special and unique assets of the
Company, access to and knowledge of which have been provided to Consultant by
virtue of Consultant's association with the Company.  In light of the highly
competitive nature of the industry in which the Company's business is conducted,
 Consultant agrees that all Confidential Information, heretofore or in the
future obtained by Consultant as a result of Consultant's association with the
Company, shall be considered confidential.




B.

The Consultant agrees that the Consultant shall:




(1)

hold in confidence and not disclose or make available to any third party any
such Confidential Information obtained directly or constructively from the
Company, unless so authorized in writing by the Company;




(2)

exercise all reasonable efforts to prevent third parties from gaining access to
the Confidential Information;




(3)

take such protective measures as may be reasonably necessary to preserve the
confidentiality of the Confidential Information.




C.

Excluded from the Confidential Information, and therefore not subject to the
provisions of this Agreement, shall be any information which the Consultant can
show:




(1)

at the time of disclosure, is in the public domain; or




(2)

after the disclosure, enters the public domain by way of printed publication
through no fault of the Consultant; or




(3)

was in his possession at the time of disclosure and which was not acquired
directly or indirectly from the Company; or




(4)

was acquired, after disclosure, from a third party who did not receive it from
the Company, and who had the right to disclose the information without any
obligation to hold such information confidential.  








3







--------------------------------------------------------------------------------



D.

Upon written request of the Company, Consultant shall return to the Company all
written materials containing the Confidential Information.  




8. Covenants as Essential Elements of this Agreements; Survival of Covenants.




It is understood by and between the parties hereto that the foregoing covenants
by Consultant contained in Section 7 of this Agreement shall be construed to be
agreements independent of any other element of Consultant's relationship with
the Company.  The existence of any other claim or cause of action, whether
predicated on any other provision in this Agreement, or otherwise, as a result
of the relationship between the parties, shall not constitute a defense to the
enforcement of the covenants in Section 7 of this Agreement against Consultant.




9. Remedies and Enforcement.




A.

Consultant acknowledges and agrees that the Company's remedy at law for a breach
of any of the provisions of Section 7 herein would be inadequate and the breach
shall be per se deemed as causing irreparable harm to the Company.  In
recognition of this fact, in the event of a breach by Consultant of any of the
provisions of Section 7, Consultant agrees that, in addition to any remedy at
law available to the Company, including, but not limited to monetary damages,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available to the Company.




B.

It is further expressly understood and agreed that the provisions of this
Agreement shall apply whether this Agreement is terminated by Company or
Consultant or upon its expiration or termination.




C.

Nothing herein contained shall be construed as prohibiting Company or Consultant
from pursuing any other remedies available to it/ him for any breach or default
of this Agreement.




10. Litigation-Attorneys' Fees.




In connection with any litigation arising out of the enforcement of this
Agreement or for its interpretation, the prevailing party shall be entitled to
recover its costs, including reasonable attorneys' fees, at the trial and all
appellate levels from the other party hereto, who was the adverse party to such
litigation; however, the Company will advance to the Consultant a minimum of
$10,000, if the Company files any litigation as a result of this Agreement to
cover Consultant's legal costs and continue to fund Consultant's legal defense
fees to the extent required to defend against the Company's actions. In
addition, the Company agrees to pay for any and all legal work or representation
required to defend and or settle any claims made by or against Consultant as a
result of his employment with the Company.








4







--------------------------------------------------------------------------------

11. Freedom to Contract.  




The Consultant represents and warrants that the Consultant has the right to
negotiate and enter into this Agreement, and that this Agreement does not
breach, interfere with or conflict with any other existing contractual agreement




12. Effect on Prior Agreements.  




This Agreement supersedes any and all prior oral or written agreements,
concerning the subject matter hereof, in their entirety between the parties,
which shall be void and of no further force and effect after the date of this
Agreement.




13. Notices.




 Any notice required or permitted to be given under the terms of this Agreement
shall be sufficient if in writing and if sent postage prepaid by registered or
certified mail, return receipt requested, by overnight delivery, or by courier
to the addresses of the respective parties set forth in the preamble of this
Agreement.




14. Waiver.  




Unless agreed in writing, the failure of either party, at any time, to require
performance by the other of any provision hereunder shall not affect its rights
thereafter to enforce the same, nor shall a waiver by either party of any breach
of any provision hereof be taken or held to be a waiver of any other preceding
or succeeding breach of any term or provision of this Agreement.  No extension
of time for the performance of any obligation or act shall be deemed to be an
extension of time for the performance of any other obligation or act hereunder.




15. Complete Agreement.




This Agreement contains the entire agreement between the parties hereto with
respect to the contents hereof and supersedes all prior agreements and
understandings between the parties with respect to such matters, whether written
or oral.  Neither this Agreement nor any term or provision hereof may be
changed, waived, discharged or amended in any manner other than by an instrument
in writing, signed by the party against which the enforcement of the change,
waiver, discharge or amendment is sought.




16. Counterparts.  




This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one agreement.








5







--------------------------------------------------------------------------------

17. Binding Effect/Assignment.  




This Agreement shall be binding upon the parties hereto, their heirs, legal
representatives, successors and assigns.  This Agreement shall not be assignable
by the Consultant but shall be assignable by the Company in connection with the
sale, transfer or other disposition of its business or to any of the Company's
affiliates controlled by or under common control with the Company, with the
written approval of Consultant.




18. Governing Law, Venue, Waiver of Jury Trial.   




The parties agree that this Agreement shall be deemed made and entered into in
the State of Illinois and shall be governed and construed under and in
accordance with the laws of the State of Illinois without giving effect to any
principles of conflicts of law.  Company and Consultant acknowledge and agree
that the Court of DuPage County, Illinois shall be the exclusive venue and
proper forum in which to adjudicate any case or controversy arising either
directly or indirectly, under or in connection with this Agreement, they will
not contest or challenge the jurisdiction or venue of this court. The parties
further agree and hereby waive and release any right to a trial by jury in any
action arising out of the interpretation, enforcement or breach of this
Agreement.




19. Headings.




The headings of the sections are for convenience only and shall not control or
affect the meaning or construction or limit the scope or intent of any of the
provisions of this Agreement.




20. Survival.  




Any termination of this Agreement shall not affect the ongoing provisions of
this Agreement which shall survive such termination in accordance with their
terms.




21. Severabililty.




Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.




22. Construction.  




This Agreement shall be constructed within the fair meaning of each of its terms
and not against the party drafting the document.








6







--------------------------------------------------------------------------------

23. Service Restriction.




Nothing in this Agreement will prevent or restrict Consultant from serving on
the Board of Directors of any public or private companies and receive
compensation from such service.




THE PARTIES TO THIS AGREEMENT HAVE READ THIS AGREEMENT, UNDERSTAND ITS TERMS AND
CONDITIONS, HAVE HAD THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL OF
THEIR OWN CHOICE AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




TARA MINERALS CORP.







Signature:

/s/

Print:




[sudhirkhannatm2009consult002.gif] [sudhirkhannatm2009consult002.gif]




Signature:

Sudhir Khanna, P.Eng.











7





